08/17/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     DA 20-0254
                                  _________________



IN THE MATTER OF:

J.S.L. and J.R.L.,                                                ORDER

             Youths in Need of Care.


                                  _________________

       Pursuant to Appellant’s motion for extension if time to file the opening brief, and
good cause appearing,
       IT IS ORDERED that the motion for extension of time is GRANTED. Appellant
is directed to file and serve the opening brief on or before September 15, 2020.
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 17 2020